DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 21 are objected to because of the following informalities:   The phrase “a hot spot at entrance of the endoscope” in lines 2-3 should be “a hot spot at an entrance of the endoscope” or similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The phrase “A method for providing illumination system for an endoscope by a system comprising and a plurality of dichroic plates and a plurality of light assemblies” does not clearly describe the configuration of these elements.  It is suggested that this limitation be amended to read “A method for providing illumination for an endoscope by a system comprising a plurality of dichroic plates and a plurality of light assemblies” or similar.  Appropriate correction is required.
Claim 11 recites a “plurality of light assemblies” in line 2 and “light assemblies” in line 13.  For clarity, each of these limitations should be recited with the same wording.  Appropriate correction is required.
Claim 11 recites “each light assembly comprising a light source, an output beam shape adjuster, an output beam angle adjusters” in lines 2-4.  It is suggested that this limitation be amended to read “each light assembly comprising a light source, an output beam shape adjuster, and an output beam angle adjuster” or similar.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the respective red light source, blue light source, green light source, and IR light source” in lines 14-15 and “the respective red, blue, green, or IR light source” in line 15.  For clarity, each of these limitations should be recited with the same wording.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the output beam shape adjuster comprises” in line 1.  This limitation is indefinite because it is unclear which output beam shape adjuster is being referenced in this claim.  Claim 1 recites each of the plurality of light assemblies comprising an output beam shape adjuster, and the recitation in Claim 7 does not clearly indicate if one adjuster or each of the previously disclosed adjusters are referenced.
Claim 8 recites “wherein the beam angle adjuster comprises” in line 1.  This limitation is indefinite because it is unclear which beam angle adjuster is being referenced in this claim.  Claim 1 recites each of the plurality of light assemblies comprising an output beam angle adjuster, and the recitation in Claim 7 does not clearly indicate if one adjuster or each of the previously disclosed adjusters are referenced.
Claim 11 recites “a plurality of light sources”, “an output beam shape adjuster”, and “an output beam angle adjuster” in lines 5-9.  However, lines 2-4 recite “each assembly comprising a light source, an output beam shape adjuster, [and] an output beam angle adjuster”.  It is unclear if the elements recited in lines 5-9 are the same as those previously referenced in lines 2-4.

There is insufficient antecedent basis for the following limitations in the claims: 
“the range of 610-650 nm” in Claims 1, 11, 12
“the range of 430-470 nm” in Claims 1, 11, 12
“the range of 515-600 nm” in Claims 1, 11, 12
“the range of 785-802 nm” in Claims 1, 11, 12
“the (respective) output beam angular profile” in Claims 1, 11, 12
“the respective output beam angle” in Claims 1, 12
“the range of 630-640 nm” in Claim 4
“the range of 440-450 nm” in Claim 4
“the range of 525-557 nm” in Claim 4
“the range of 792-802 nm” in Claim 4
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210076921 A1 by Nagae et al. (hereinafter “Nagae”) in view of US 20160380410 A1 by Song (hereinafter “Song”).
Regarding Claim 1, Nagae discloses an illumination system for an endoscope (narrow band light source apparatus 5A of medical light source apparatus 5; [0057]; Fig. 1) comprising: a plurality of light assemblies (Fig. 3) further comprising: a red assembly (one of R light sources 51R and 52R with corresponding collimating lenses 71 and 72; [0074-75]) comprising a red light source configured to emit a red beam with a wavelength in the range of 610-650 nm (one of 51R and 52R which emit light in the range of 630-645 nm; [0086]), a blue assembly (B light source 56B with corresponding collimating lens 74; [0076]) comprising a blue light source configured to emit a blue beam with a wavelength in the range of 430-470 nm (56B which emits light in the range of 435-465 nm; [0088]); a green assembly (one of G light sources 53G and 54G with corresponding collimating lenses 73 and 75; [0075-76]) comprising a green light source configured to emit a green beam with a wavelength in the range of 515-600 nm (one of 53G and 54G which emit light in the range of 515-540 nm; [0087]); and an infrared (IR) assembly (IR light source 57IR with corresponding collimating lens 77; [0073]) comprising an IR light source configured to emit an IR beam with a wavelength in the range of 785-802 nm (57IR which emits light in the range of 790-820 nm; [0077]; Fig. 3); and 
a plurality of dichroic plates configured to combine output beams of the red assembly, the blue assembly, the green assembly, and the IR assembly (dichroic mirrors 60, 63-69 as shown in Fig. 3; [0073-78]), wherein each of the plurality of light assemblies further comprises: an output beam shape adjuster configured to receive an output beam from the respective light source to adjust the respective output beam angular profile (collimating lenses 71-77 corresponding to each light source make the beams substantially parallel; [0073-78]; Figs. 2-3).
Nagae does not disclose an output beam angle adjuster configured to receive a beam from the output beam shape adjuster and adjust the respective output beam angle.  However, Song discloses a laser beam combination system with laser beams 315a-c output from respective laser emitters 310a-c in a laser emitter array 300 ([0043-44]).  The laser beams 315a-c are respectively collimated by second collimating lenses 330a-c before passing through respective first combination lenses 340a-c.  As a result, the shape and beam angle of each laser beam is adjusted from having a circular cross-section to having an oval cross-section, as shown in Figs. 4-6 ([0053-57]; Figs. 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the lens configuration disclosed by Song with the benefit of utilizing generating high-power light from lenses with high combination efficiency (Song [0017]).
Regarding Claim 2, Nagae as modified by Song the illumination system of claim 1.  Nagae further discloses wherein: the red light source comprises a red light emitting diode (LED); the blue light source comprises a blue LED; and the green light source comprises a green LED (LED light sources may be used instead of each laser device, including an R light source, a G light source, and a B light source; [0191-192]).
Regarding Claim 3, Nagae as modified by Song discloses the illumination system of claim 1.  Nagae further discloses wherein the IR light source comprises an IR laser (infrared laser beam from IR light source 57IR; [0077]).
Regarding Claim 4, Nagae as modified by Song discloses the illumination system of claim 1.  Nagae further discloses wherein: the red light source comprises a red laser configured to emit a red beam with a wavelength in the range of 630-640 nm (one of 51R and 52R which emit light in the range of 630-645 nm; [0086]); the blue light source comprises a blue laser configured to emit a blue beam with a wavelength in the range of 440-450 nm (56B which emits light in the range of 435-465 nm; [0088]); the green light source comprises a green laser configured to emit a green beam with a wavelength in the range of 525-557 nm (one of 53G and 54G which emit light in the range of 515-540 nm; [0087]); and the [R light source comprises an IR laser configured to emit a beam with a wavelength in the range of 792-802 nm (57IR which emits light in the range of 790-820 nm; [0077]; Fig. 3).
Regarding Claim 5, Nagae as modified by Song discloses the illumination system of claim 1.  Nagae further discloses a beam localizer arranged to receive light from the plurality of dichroic plates (rod integrator 61 receives a condensed light beam on the condenser lens 59 side; [0082]; Fig. 3).
Regarding Claim 6, Nagae as modified by Song discloses the illumination system of claim 5.  Nagae further discloses wherein the beam localizer comprises a homogenizing rod with a polygon cross-sectional profile shape (rod integrator 61 has a polygonal shape to distribute illumination light; [0084-85]; Fig. 3).
Regarding Claim 11, Nagae discloses a method for providing illumination system for an endoscope by a system (narrow band light source apparatus 5A of medical light source apparatus 5; [0057]; Fig. 1) comprising and a plurality of dichroic plates (dichroic mirrors 60, 63-69 as shown in Fig. 3; [0073-78]) and a plurality of light assemblies (including one of R light sources 51R and 52R, B light source 56B, one of G light sources 53G and 54G, and IR light source 57IR with corresponding collimating lenses 71 and 72, 74, 73 and 75, and 77, respectively), each light assembly comprising a light source (light sources 51R and 52R, 56B, one of 53G and 54G, and 57IR), an output beam shape adjuster (collimating lenses 71 and 72, 74, 73 and 75, and 77; [0073-76]; Fig. 3), the method comprising the steps of: for each light source of a plurality of light sources: 
receiving an output beam by an output beam shape adjuster from the light source (light from the respective light sources is incident on the collimating lenses as shown in Fig. 3); adjusting a shape of the output beam angular profile by the output beam angular profile adjuster (collimating lenses 71-77 corresponding to each light source make the beams substantially parallel; [0073-78]; Figs. 2-3); and combining by the plurality of dichroic plates output beams of the light assemblies (dichroic mirrors 60, 63-69 as shown in Fig. 3; [0073-78]), wherein the plurality of light assemblies further comprises: a red assembly (one of R light sources 51R and 52R with corresponding collimating lenses 71 and 72; [0074-75]) comprising a red light source configured to emit a red beam with a wavelength in the range of 610-650 nm (one of 51R and 52R which emit light in the range of 630-645 nm; [0086]), a blue assembly (B light source 56B with corresponding collimating lens 74; [0076]) comprising a blue light source configured to emit a blue beam with a wavelength in the range of 430-470 nm (56B which emits light in the range of 435-465 nm; [0088]); a green assembly (one of G light sources 53G and 54G with corresponding collimating lenses 73 and 75; [0075-76]) comprising a green light source configured to emit a green beam with a wavelength in the range of 515-600 nm (one of 53G and 54G which emit light in the range of 515-540 nm; [0087]); and an infrared (IR) assembly (IR light source 57IR with corresponding collimating lens 77; [0073]) comprising an IR light source configured to emit an IR beam with a wavelength in the range of 785-802 nm (57IR which emits light in the range of 790-820 nm; [0077]; Fig. 3).
Nagae does not disclose the plurality of light assemblies comprising output beam angle adjusters, the method comprising receiving by an output beam angle adjuster the shape adjusted output beam from the output beam shape adjuster; and adjusting an angle of the output beam angular profile by the output beam angle adjuster.  However, Song discloses a laser beam combination system with laser beams 315a-c output from respective laser emitters 310a-c in a laser emitter array 300 ([0043-44]).  The laser beams 315a-c are respectively collimated by second collimating lenses 330a-c before passing through respective first combination lenses 340a-c.  As a result, the shape and beam angle of each laser beam is adjusted from having a circular cross-section to having an oval cross-section, as shown in Figs. 4-6 ([0053-57]; Figs. 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the lens configuration disclosed by Song with the benefit of utilizing generating high-power light from lenses with high combination efficiency (Song [0017]).
Regarding Claim 12, Nagae discloses an illumination system for an endoscope (narrow band light source apparatus 5A of medical light source apparatus 5; [0057]; Fig. 1) comprising: a plurality of light assemblies (Fig. 3) further comprising: a red assembly (one of R light sources 51R and 52R with corresponding collimating lenses 71 and 72; [0074-75]) comprising a red light source configured to emit a red beam with a wavelength in the range of 610-650 nm (one of 51R and 52R which emit light in the range of 630-645 nm; [0086]), a blue assembly (B light source 56B with corresponding collimating lens 74; [0076]) comprising a blue light source configured to emit a blue beam with a wavelength in the range of 430-470 nm (56B which emits light in the range of 435-465 nm; [0088]); a green assembly (one of G light sources 53G and 54G with corresponding collimating lenses 73 and 75; [0075-76]) comprising a green light source configured to emit a green beam with a wavelength in the range of 515-600 nm (one of 53G and 54G which emit light in the range of 515-540 nm; [0087]); and an infrared (IR) assembly (IR light source 57IR with corresponding collimating lens 77; [0073]) comprising an IR light source configured to emit an IR beam with a wavelength in the range of 785-802 nm (57IR which emits light in the range of 790-820 nm; [0077]; Fig. 3); and 
a plurality of dichroic plates configured to combine output beams of the red assembly, the blue assembly, the green assembly, and the IR assembly (dichroic mirrors 60, 63-69 as shown in Fig. 3; [0073-78]), wherein at least one of the plurality of light assemblies comprises an output beam shape adjuster configured to receive an output beam from the respective red light source, blue light source, green light source, and IR light source to adjust the respective output beam angular profile (collimating lenses 71-77 corresponding to each light source make the beams substantially parallel; [0073-78]; Figs. 2-3). 
Nagae does not disclose at least one of the plurality of light assemblies comprising an output beam angle adjuster configured to receive a beam from the at least one output beam shape adjuster and/or the respective red, blue, green, or IR light source and adjust the respective output beam angle.  However, Song discloses a laser beam combination system with laser beams 315a-c output from respective laser emitters 310a-c in a laser emitter array 300 ([0043-44]).  The laser beams 315a-c are respectively collimated by second collimating lenses 330a-c before passing through respective first combination lenses 340a-c.  As a result, the shape and beam angle of each laser beam is adjusted from having a circular cross-section to having an oval cross-section, as shown in Figs. 4-6 ([0053-57]; Figs. 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the lens configuration disclosed by Song with the benefit of utilizing generating high-power light from lenses with high combination efficiency (Song [0017]).
Regarding Claim 13, Nagae as modified by Song the illumination system of claim 12.  Nagae further discloses wherein: the red light source comprises a red light emitting diode (LED); the blue light source comprises a blue LED; and the green light source comprises a green LED (LED light sources may be used instead of each laser device, including an R light source, a G light source, and a B light source; [0191-192]).
Regarding Claim 14, Nagae as modified by Song discloses the illumination system of claim 12.  Nagae further discloses wherein the IR light source comprises an IR laser (infrared laser beam from IR light source 57IR; [0077]).
Regarding Claim 15, Nagae as modified by Song discloses the illumination system of claim 12.  Nagae further discloses wherein: the red light source comprises a red laser configured to emit a red beam with a wavelength in the range of 630-640 nm (one of 51R and 52R which emit light in the range of 630-645 nm; [0086]); the blue light source comprises a blue laser configured to emit a blue beam with a wavelength in the range of 440-450 nm (56B which emits light in the range of 435-465 nm; [0088]); the green light source comprises a green laser configured to emit a green beam with a wavelength in the range of 525-557 nm (one of 53G and 54G which emit light in the range of 515-540 nm; [0087]); and the [R light source comprises an IR laser configured to emit a beam with a wavelength in the range of 792-802 nm (57IR which emits light in the range of 790-820 nm; [0077]; Fig. 3).
Regarding Claim 16, Nagae as modified by Song discloses the illumination system of claim 12.  Nagae further discloses a beam localizer arranged to receive light from the plurality of dichroic plates (rod integrator 61 receives a condensed light beam on the condenser lens 59 side; [0082]; Fig. 3).
Regarding Claim 17, Nagae as modified by Song discloses the illumination system of claim 16.  Nagae further discloses wherein the beam localizer comprises a homogenizing rod with a polygon cross-sectional profile shape (rod integrator 61 has a polygonal shape to distribute illumination light; [0084-85]; Fig. 3). 

Claims 7-8, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae in view of Song as applied to claims 1, 12 above, and further in view of US 20020026099 A1 by Adachi et al. (hereinafter “Adachi”).
Regarding Claim 7, Nagae as modified by Song discloses the illumination system of claim 1.  Nagae does not disclose wherein the output beam shape adjuster comprises one of the group consisting of a location adjustable positive lens, a location adjustable negative lens, and an opening adjustable scattering cone.  However, Adachi discloses a light source unit 20 of an endoscope 1 with an excitation light source 22.  Light is emitted from the excitation light source 22 to an adjustment optical system 29 with a second lens 26 controlled by a motion mechanism E2 to be adjustable along the optical axis of the excitation light source ([0039-41]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the benefit of controlling a diameter of the beam emitted from the second lens 26 (Adachi [0044]).
Regarding Claim 8, Nagae as modified by Song discloses the illumination system of claim 1.  Nagae does not disclose wherein the beam angle adjuster comprises one of the group consisting of a location adjustable positive lens and a location adjustable lens pair comprising a positive lens and a negative lens.  However, Adachi discloses a light source unit 20 of an endoscope 1 with an excitation light source 22.  Light is emitted from the excitation light source 22 to an adjustment optical system 29 including a positive first lens 25 and a second negative lens 26.  The second lens 26 is connected to a stage component E1 and controlled by a motion mechanism E2 to be adjustable along the optical axis of the excitation light source ([0039-41]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the benefit of controlling a diameter of the beam emitted from the second lens 26 (Adachi [0044]).
Regarding Claim 18, Nagae as modified by Song discloses the illumination system of claim 12.  Nagae does not disclose wherein the output beam shape adjuster comprises one of the group consisting of a location adjustable positive lens, a location adjustable negative lens, and an opening adjustable scattering cone.  However, Adachi discloses a light source unit 20 of an endoscope 1 with an excitation light source 22.  Light is emitted from the excitation light source 22 to an adjustment optical system 29 with a second lens 26 controlled by a motion mechanism E2 to be adjustable along the optical axis of the excitation light source ([0039-41]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the benefit of controlling a diameter of the beam emitted from the second lens 26 (Adachi [0044]).
Regarding Claim 19, Nagae as modified by Song discloses the illumination system of claim 12.  Nagae does not disclose wherein the beam angle adjuster comprises one of the group consisting of a location adjustable positive lens and a location adjustable lens pair comprising a positive lens and a negative lens.  However, Adachi discloses a light source unit 20 of an endoscope 1 with an excitation light source 22.  Light is emitted from the excitation light source 22 to a positive first lens 25 and a second negative lens 26.  The second lens 26 is controlled by a motion mechanism E2 to be adjustable along the optical axis of the excitation light source ([0039-41]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the benefit of controlling a diameter of the beam emitted from the second lens 26 (Adachi [0044]).

Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae in view of Song as applied to claims 1, 12 above, and further in view of US 20050047172 A1 by Sander (hereinafter “Sander”).
Regarding Claim 9, Nagae as modified by Song discloses the illumination system of claim 1.  Nagae further discloses an IR laser source (infrared laser beam from IR light source 57IR; [0077]).
Nagae does not disclose wherein the IR laser source is configured for fiber coupling.  However, Sander discloses an illumination apparatus with light sources 1a-c which emit light towards respective light guide arms 2a-c.  The light sources may be laser diodes which emit light in a narrow wavelength band ([0034-36]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the coupling of the laser source to the light guide as disclosed by Sander with the benefit of increasing the emitted light intensity emitted without requiring more space in the device (Sander [0011]).
Regarding Claim 20, Nagae as modified by Song discloses the illumination system of claim 12.  Nagae further discloses an IR laser source (infrared laser beam from IR light source 57IR; [0077]).
Nagae does not disclose wherein the IR laser source is configured for fiber coupling.  However, Sander discloses an illumination apparatus with light sources 1a-c which emit light towards respective light guide arms 2a-c.  The light sources may be laser diodes which emit light in a narrow wavelength band ([0034-36]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the coupling of the laser source to the light guide as disclosed by Sander with the benefit of increasing the emitted light intensity emitted without requiring more space in the device (Sander [0011]).

Claims 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae in view of Song and Sander as applied to claims 9, 20 above, and further in view of US 20110112377 A1 by Papac et al. (hereinafter “Papac”).
Regarding Claim 10, Nagae as modified by Song and Sander discloses the illumination system of claim 9.  Nagae further discloses providing a heat sink in cooling unit 5C to cool the heat generated by each light source ([0072]; Fig. 2)
Nagae does not disclose wherein the IR laser source further comprises a fiber output tip comprising a diffused surface configured to avoid a hot spot at entrance of the endoscope.  However, Papac discloses a structured illumination system including a light source coupled to an optical fiber 322, which is further connected to an optical element 320.  The optical fiber receives the light from the light source and scatters the beam to produce the patterned illumination 350 as shown in Fig. 6 ([0007, 37-38]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the benefit of providing a desired structured light pattern to a surgical site (Papac [0038]).
Regarding Claim 21, Nagae as modified by Song and Sander discloses the illumination system of claim 20.  Nagae further discloses providing a heat sink in cooling unit 5C to cool the heat generated by each light source ([0072]; Fig. 2)
Nagae does not disclose wherein the IR laser source further comprises a fiber output tip comprising a diffused surface configured to avoid a hot spot at entrance of the endoscope.  However, Papac discloses a structured illumination system including a light source coupled to an optical fiber 322, which is further connected to an optical element 320.  The optical fiber receives the light from the light source and scatters the beam to produce the patterned illumination 350 as shown in Fig. 6 ([0007, 37-38]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nagae with the benefit of providing a desired structured light pattern to a surgical site (Papac [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190011365 A1
US 20160076735 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795